DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and response filed on 09/28/2021 are acknowledged and entered.

Claims 1-24 were pending.  In the amendment as filed, applicants have amended claims 1-6.  No claims have been cancelled and/or added.  Therefore, claims 1-24 are currently pending. 

Claims 7-24 are drawn to non-elected species and/or inventions, wherein the election was made without traverse in the reply filed on 01/21/2020 in respond to the restriction and/or species election requirements mailed on 10/23/2019, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Additionally, it is relevant to note that since applicants did not elected the product claims (i.e. the invention of Group II (Claims 16-24)) applicants have loss the right for the rejoinder as stated in the previous Office action mailed on 06/29/2021 (see para. 6) and 10/09/2020 (see para. 5).  The rejoinder requirements were clearly stated in the previous Office action mailed on 10/23/2019 (see para. 6) and 04/17/2020 (see para. 7).  

Accordingly, claims 1-6 are under consideration in this Office Action.
Status of Claim(s) Objection(s) and /or Rejection(s)
The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Yacoby-Zeevi et al. (US Patent Application Publication US 2018/0140610 A1; Effective Filing Date of 09/18/2014) and Peters et al. (US Patent Application Publication US 2004/0242594 A1) has been withdrawn in light of applicant’s amendments of claim 1-6.

New Rejection(s) – Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yacoby-Zeevi et al. (US Patent Application Publication US 2018/0140610 A1; Effective Filing Date of 09/18/2014), Peters et al. (US Patent Application Publication US 2004/0242594 A1) and Wiemer et al. (Top. Curr. Chem., 2015, 360, pp. 115-160).
For claims 1 and 3-5, Yacoby-Zeevi et al. claim a transdermal delivery device for the transdermal delivery of opipramol comprising a transdermal drug composition of claim 1 (Claim ; and b. placing an adhesive layer of the device against the skin of the patient, thereby providing an amount of opipramol effective to treat the disorder (refers to instant claimed ‘administering to a controlled-release pharmaceutical human a composition’ of claim 1; and instant claimed ‘administered by a transdermal patch’ of claim 5) (Claim 53).  The transdermal drug composition comprising opipramol or a pharmaceutically acceptable salt thereof, wherein the opipramol is from about 1 to about 25%, or about 5% to about 20%, or about 7.5% to about 12.5% w/w based on the total weight of the composition (Claims 1 and 16).  Yacoby-Zeevi et al. also disclose the followings: (i) transdermal compositions are for the controlled administration of an active agent (para. [0006] thru [0010]); (ii) the term somatoform disorder is define to include anxiety, phobias, generalized anxiety disorder, social anxiety disorder, panic disorder, agoraphobia, obsessive-compulsive disorder, post-traumatic stress disorder, bipolar disorder, attention deficit hyperactivity disorder, a sleep disorder, and a cognitive disorder (refers to instant claimed ‘symptoms associated with trauma and stressor-related disorders, in which exposure to a traumatic or stressful event or prior to the traumatic or stressful event is listed explicitly as a diagnostic criterion in a human subject suffering from or at risk for disorders including reactive attachment disorder, disinhibited social engagement disorder, post-traumatic stress disorder (PTSD), acute stress disorder, and adjustment disorders’ of claim 1; instant claimed ‘administered after a traumatic event’ of claim 3; and instant claimed ‘administered after development of symptoms of the trauma and stressor-related disorder’ of claim 4) (para. administering to a controlled-release pharmaceutical human a composition’ of claim 1), and other animals, for example, dogs, cats, swine, cattle, sheep, rodents, and horses (para. [0047]).
The teachings of Yacoby-Zeevi et al. and/or Peters et al. differ from the presently claimed invention as follows:
While Yacoby-Zeevi et al. do not explicitly disclose an ester prodrug of ‘opipramol’ as recited by instant claims 1-6, Peters et al. claim a prodrug of an antidepressant having a hydroxy group or a carboxy group, which prodrug is an ester derivative formed between either the hydroxy group of the antidepressant and a carboxylic acid or the carboxy group of the antidepressant and an alcohol, or a pharmaceutically acceptable salt of said prodrug (Claim 2). The type of antidepressant include opipramol (Claims 3 and 4). Peters et al. also disclose the followings: (i) the prodrug of the invention may be formulated as a transdermal patch (para. [0106]); (ii) the prodrug of the invention gives extended therapeutic effectiveness and permits less frequent dosing compared to the unconjugated antidepressant (para. [0010]); and (iii) the dosage ranges are equivalent to 0.1 to 1000 milligrams daily, 10-500 milligrams daily, and especially 30-100 milligrams daily (para. [0122]).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to substitute opipramol of Yacoby-Zeevi et al. with the ester prodrug of ‘opipramol’ as taught by Peters et al.  A person of ordinary skill in the art 
While neither Yacoby-Zeevi et al. nor Peters et al. do not explicitly disclose ‘phosphoester prodrugs of opipramol’ as recited by instant claims 1-6, Wiemer et al. disclose that phosphate prodrugs afford important metabolic advantages such as conferring stability to serum phosphatases, and therefore support more effective dosing (see pg. 118, first full paragraph); and phosphate prodrugs are based on ester linkages, and thus, they’re another type of ester prodrugs (see Table 1 on pg. 120; pg. 121, first full paragraph).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to substitute the ester prodrug of ‘opipramol’ as taught by Peters et al. with the phosphate prodrugs of Wiemer et al.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because Wiemer et al. disclose that phosphate prodrugs are based on ester linkages, and thus, they’re another type of ester prodrugs (see Table 1 on pg. 120; pg. 121, first full paragraph).  Further, as recognized by MPEP § 2144.06(II), in order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).  Consequently, in view of the teachings of Wiemer et al. and Peters et al., there would be a reasonable expectation of success to use the ‘phosphoester prodrugs of opipramol’ as taught by the combine teachings of Wiemer et al. and Peters et al. for use in the treatment methodology as taught by Yacoby-Zeevi et al.
While neither Yacoby-Zeevi et al., Peters et al., nor Wiemer et al. do not explicitly disclose the claimed limitation of ‘with bioavailability and pharmacological efficacy of at least 30-50%’ as recited by instant claims 1-6, this limitation is the functional limitation of the instant claimed compound that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed compound, which is taught by the combine teachings of Yacoby-Zeevi et al., In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
While neither Yacoby-Zeevi et al., Peters et al., nor Wiemer et al. do not explicitly disclose the limitation of ‘in an amount effective dosage of from 50 to 300 mg per day to prevent, ameliorate or alleviate one or more symptoms of the trauma and stressor-related disorder’ as recited by instant claim 1, Yacoby-Zeevi et al. do disclose opipramol daily dosage may include about 5 mg/day to about 60 mg/day, or about 10 mg/day to about 40 mg/day (paras. [0135], [0136], and [0146]).  Peters et al. disclose that suitable dosage ranges are equivalent to 0.1 to 1000 milligrams daily, 10-500 milligrams daily, and especially 30-100 milligrams daily, dependent as usual upon the exact mode of administration, form in which administered, the indication toward which the administration is directed, the subject involved and the body weight of the subject involved, and further the preference and experience of the physician or veterinarian in charge.  Thus, the claimed dosage range as recited by instant claim 1 overlap the dosages taught by Yacoby-Zeevi et al. and Peters et al. As recognized by MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
While neither Yacoby-Zeevi et al., Peters et al., nor Wiemer et al. do not explicitly disclose the claimed limitations of ‘administered prior to a traumatic event’ as recited by instant claim 2 and ‘capable of releasing opipramol into a subject at a rapid onset so as to maintain a substantially constant or desired pharmacological activity for a given period of time’ as recited by instant claim 6, these limitations are directed to a type of dosing regimen.  Dosing regimen is a result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the drug, and therefore, is well within the optimization of the ordinary practitioner.  Specifically, the determination of an optimal dose is well within the capability of those skilled in the art.  For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs.  The animal model also can be used to determine the appropriate concentration range and route of administration.  Such information can then be used to determine useful doses and routes for administration in humans.  Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals.  The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50 to ED50.  Pharmaceutical compositions which exhibit large therapeutic indices are preferred.  These data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use.
The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity.  The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration.  The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment.  Dosage and mode of administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect.  Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance and/or response to therapy.  Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.  Normal dosage amounts can vary depending upon the route of administration.  Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In view of the above, dosages and regimens are clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of this and other ingredients to add in order to best achieve a desired results.  Accordingly, in the absence of unexpected results, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) and/or regimen, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955); and also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Therefore, the combine teachings of Yacoby-Zeevi et al., Peters et al., and Wiemer et al. do render the invention of the instant claims prima facie obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020